09/13/2021



     Pamela D. Bucy                                                                 Case Number: PR 21-0354
     Chief Disciplinary Counsel
2    P.O. Box 1099
     Helena, MT 59624-1099
 3   (406)442-1648
     pbuc (almontanaodc.org
4
     Office of Disciplinary Counsel
5

6

 7

 8                 BEFORE THE COMMISSION ON PRACTICE OF THE
9
                    SUPREME COURT OF THE STATE OF MONTANA
10                                * ************

11
     IN THE MATTER OF JAMES                        Supreme Court Cause No.PR 21-0354
12
     MCCORMACK                                     ODC File No.20-132
13
     An Inactive Attorney,                         AMENDED COMPLAINT
14
     Respondent.
15

16          The Office ofDisciplinary Counsel for the State ofMontana("ODC"),hereby
17
     charges James McCormack with professional misconduct as follows:
18
            1. James McCormack,hereinafter referred to as Respondent, was admitted to
19

20   the practice of law in the State of Montana in 2016, at which time he took the oath
21
     required for admission, wherein he agreed to abide by the Rules of Professional
22
     Conduct, the Disciplinary Rules adopted by the Supreme Court, and the highest
23
     standards of honesty, justice and morality, including but not limited to, those
24

25   outlined in parts 3 and 4 of Chapter 61, Title 37, Montana Code Annotated.



     Amended Complaint - Page 1
 1          2. The Montana Supreme Court has approved and adopted the Montana Rules
 2
     of Professional Conduct ("MRPC"), governing the ethical conduct of attorneys
 3
     licensed to practice in the State of Montana, which Rules were in effect at all times
 4

 5   mentioned in this Amended Complaint.

6           3. On June 12, 2020, Respondent pled guilty to the amended charge of
 7
     Criminal Endangerment (Felony) of the State's Information filed in Montana
 8
     Eleventh Judicial District Court, Flathead County, Cause No. DC 19-179.
9

10          4. On September 18,2020,the District Court pronounced a two-year deferred
11
     sentence subject to certain terms and conditions of probation. However, the
12
     judgement was not reduced to writing until March 10, 2021.
13

14
            5. By Order filed August 3, 2021, the Montana Supreme Court, pursuant to

15   Rule 23B,RLDE(2021), determined that the criminal offense of which Respondent
16
     has been convicted affects the Respondent's ability to practice law, and directed
17
     ODC to file a formal complaint against Respondent predicated upon his criminal
18

19
     conviction.

20          6. Pursuant to Rule 8A(3), RLDE, conduct which results in conviction of a
21
     criminal offense is a ground for discipline.
22
               7. Pursuant to Rule 8.4(b), MRPC, it is professional misconduct for a
23

24   lawyer to "commit a criminal act that reflects adversely on the lawyer's honesty,

25   trustworthiness or fitness as a lawyer in other respects[.]"



     Amended Complaint - Page 2
 1             8. Pursuant to Rule 23C, RLDE, the sole issue to be determined in the
 2
     formal disciplinary proceedings herein "shall be the extent of the final discipline to
3
     be imposed."
4

5           WHEREFORE,the Office of Disciplinary Counsel prays:

6           1. That a Citation be issued to the Respondent, to which shall be attached a
7
     copy ofthe Amended Complaint,requiring Respondent, within twenty-one(21)days
8
     after service thereof, to file a written answer to the Amended Complaint;
9

10          2. That a formal hearing be had on the allegations ofthis Amended Complaint
11
     before an Adjudicatory Panel of the Commission on the sole issue of the extent of
12
     the final discipline to be imposed upon the Respondent;
13

14
            3. That the Adjudicatory Panel of the Commission make a report of its

15   findings and recommendation after a formal hearing to the Montana Supreme Court
16
     as to the nature and extent ofappropriate discipline, including an award ofcosts and
17
     expenses incurred in investigating and prosecuting this matter; and,
18

19
            4. For such other and further relief as deemed necessary and proper.

20          DATED this            day of          2021.
21
                                                  OF50ISCIPL1NARY COUNSEL
                                            OFFICE1::
22

23

24
                                            By:
                                                   Pamela D. Bucy
25                                                 Chief Disciplinary Counsel



     Amended Complaint - Page 3